DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Douglas Bucklin on 2/7/2022.

The application has been amended as follows: 
Claim 1, line 1, DELETE --A--, INSERT --A vehicle lamp condenser, comprising a high beam incident portion, an oblique reflecting surface, a condenser upper surface, and a front-back optical channel, and further comprising a--
Each of claims 2-6, lines 1 DELETE --The vehicle lamp III-zone illumination structure--, INSERT --the vehicle lamp condenser--
DELETE claim 7.
Each of claims 8-11, lines 1, DELETE --claim 7-- INSERT --claim 1--
Claim 12, line 4, DELETE --claim 7-- INSERT claim 1--
Claims 15-17, line 1 DELETE --claim 7--, INSERT --claim 1--
Reasons for Allowance
Claims 1-6, 8-12, 15-22 allowed.

Claim 1 recites, inter alia, “a high beam incident portion, an oblique reflecting surface, a condenser upper surface, and a front back optical channel, and further comprising the vehicle lamp III-zone illumination structure…” The use of the high beam portion in addition to the particular III-zone illumination structure in the same vehicle lamp condenser, is not taught in the prior art. The use of multiple incident surfaces arranged in the direction of light emission with a high beam incident portion that is emitted via an oblique reflecting surface is not an obvious modification of the prior art. 
Claims 2-6, 8-12, 15-22 are allowed based on their dependence from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gromfeld (10,690,309) teaches a single condenser lens with a low beam illumination sequentially arranged in a horizontal direction, however they are not normal to the optical axis and there is no mention of a combined high beam.
Suwa (10,451,239) teaches a light emitting structure, but does not teach the combination of two functions in a single condenser lens. 
Iwasaki (2021/0325017) teaches a light emitting structure with normal incident portions to the optical axis, but does not teach multiple functions in the condensing lens. 
CN107131462A teaches an oblique reflecting surface but does not teach a secondary function.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew J. Peerce/            Primary Examiner, Art Unit 2875